

116 HR 3917 IH: GOALS Act
U.S. House of Representatives
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3917IN THE HOUSE OF REPRESENTATIVESJuly 23, 2019Ms. Matsui (for herself, Ms. DeLauro, Ms. Haaland, Ms. Schakowsky, Ms. Velázquez, Mr. Rush, Mr. Pascrell, Ms. Wild, Mr. Payne, Mr. Ryan, Ms. Lee of California, Mr. Courtney, Mr. Johnson of Georgia, Ms. Tlaib, Mr. Sean Patrick Maloney of New York, Mr. Rose of New York, Ms. Kuster of New Hampshire, Mr. Hastings, Mr. DeFazio, Mr. Quigley, Mr. Takano, Ms. Speier, Mr. Lynch, Ms. DeGette, Ms. Norton, Ms. Mucarsel-Powell, Mr. Cisneros, Mr. Cohen, Ms. Castor of Florida, Ms. Meng, Mr. Morelle, Mrs. Lawrence, Ms. Frankel, Ms. Escobar, Ms. Roybal-Allard, Ms. Eshoo, Ms. Bonamici, Mr. Blumenauer, Mr. Lowenthal, Mr. Luján, Mr. Smith of Washington, Mr. Espaillat, Mr. Crist, Ms. Shalala, Mr. Sires, Mrs. Lee of Nevada, Mr. Bera, Mr. Peters, Mrs. Beatty, Mr. Grijalva, Mrs. Napolitano, Ms. Moore, Mr. Carbajal, Ms. Brownley of California, Ms. Sánchez, Mr. García of Illinois, Mr. Aguilar, Ms. Wexton, Ms. DelBene, Ms. McCollum, Ms. Wilson of Florida, Mr. Thompson of California, Mr. Huffman, Ms. Judy Chu of California, and Mr. Kildee) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit the use of funds for the 2026 World Cup unless the United States Soccer Federation
			 provides equitable pay to the members of the United States Women’s
			 National Team and the United States Men’s National Team.
	
 1.Short titleThis Act may be cited as the Give Our Athletes Level Salaries Act or the GOALS Act. 2.Prohibition on use of funds for 2026 World CupNotwithstanding any other provision of law, no Federal funds may be appropriated or otherwise made available to provide support for the 2026 World Cup, including support for a host city, a participating State or local agency, the United States Soccer Federation, the Confederation of North, Central American and Caribbean Association Football (CONCACAF), or the Fédération Internationale de Football Association (FIFA), until the date on which the United States Soccer Federation agrees to provide equitable pay to the members of the United States Women's National Team and the United States Men's National Team.
		